Citation Nr: 0521146	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
headaches, vision problems, and memory loss due to surgical 
and other procedures for treatment of a brain tumor.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from October 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board Remanded the case in July 2004 for further 
evidentiary development.  The July 2004 Remand included a 
request that the RO adjudicate the issue of service 
connection for a brain tumor on the basis of direct service 
incurrence.  A rating decision in February 2005 denied that 
benefit.  The veteran was notified of that action in May 
2005, but the record does not reflect that he has disagreed 
with the RO's determination.  Therefore, that issue is not in 
appellate status at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board recognizes that the record contains considerable 
records of the veteran's VA treatment, both at the time of 
the pertinent treatment and subsequently, and that several VA 
compensation examinations have also been obtained.  However, 
on further review of the record, the Board believes that a 
medical opinion would be helpful in determining whether any 
of the claimed manifestations resulted from or was worsened 
by the VA treatment.  The Board regrets the further delay 
necessitated by this action, but the Board believes that such 
additional medical evidence would serve only to protect the 
veteran's interests in this case.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for residuals of his pineal 
tumor since September 1998.  With any 
needed signed releases, the RO should 
request copies of the records of all 
treatment identified by the veteran.  All 
records so obtained should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, the veteran should be scheduled 
for appropriate examinations concerning 
his claimed headaches, vision problems, 
and memory loss.  The claims file must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated tests 
should be completed.  Each appropriate 
examiner should be requested to provide 
an opinion as to the probability that 

(a) the claimed manifestation in 
conjunction with the VA treatment 
(medical, surgical, or radiological) 
for the veteran's pineal tumor was 
caused by or worsened by (if it 
pre-existed) that treatment due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part, i.e. failure to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider; and

(b) VA furnished the hospital care 
or medical or surgical treatment 
without the veteran's informed 
consent; and 

(c) the veteran's additional 
disability was reasonably 
foreseeable, based on what a 
reasonable health care provider 
would have foreseen.  

All opinions should include appropriate 
rationale.  

3.  Upon completion of all requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



